■ Opinion by
Judge Pryor :
On a re-examination of this record it is apparent that no defense has been interposed by the appellant to the recovery sought. It nowhere appears by any pleading that the check had been countermanded by Fisher, and the statement in an affidavit made by Meffort after the judgment had been rendered is of no. avail.
Fisher, who is the party injured, was before the court and does *853not seek or ask for a recovery of this money. His claim to the fund might have prevailed, but when asserting no claim himself we cannot see how the appellant can claim for him.

M. Mundy, for appellant.

Resell & Helm, for appellees.
The judgment below was proper and is affirmed.